Cite as 2013 Ark. 413

                 SUPREME COURT OF ARKANSAS
                                         No.   CV-13-132

                                                    Opinion Delivered     October 10, 2013


JESSIE HILL                                         PRO SE MOTION TO FILE
   APPELLANT                                        SUPPLEMENTAL BRIEF [JEFFERSON
                                                    COUNTY CIRCUIT COURT, 35CV-
v.                                                  12-497, HON. JODI RAINES DENNIS,
                                                    JUDGE]
STATE OF ARKANSAS
  APPELLEE

                                                    APPEAL DISMISSED; MOTION
                                                    MOOT.


                                        PER CURIAM


       In 1995, appellant Jessie Hill was found guilty by a jury in the Grant County Circuit

Court of capital murder and sentenced to life imprisonment without parole. We affirmed.

Hill v. State, 325 Ark. 419, 931 S.W.2d 64 (1996). Appellant subsequently pursued various

unsuccessful postconviction remedies.1

       On August 31, 2012, appellant filed in the Jefferson County Circuit Court, the county

       1
         See Hill v. State, CR-05-834 (Ark. May 18, 2006) (unpublished per curiam) (affirming
the denial of a petition for writ of habeas corpus pursuant to Act 1780 of 2001); Hill v. State,
CR-96-270 (Ark. Mar. 13, 2008) (unpublished per curiam) (denying appellant’s petition to
reinvest jurisdiction in the trial court to consider a petition for writ of error coram nobis); Hill
v. State, 2009 Ark. 196 (unpublished per curiam) (dismissing appeal from order denying
multiple requests for scientific testing of evidence pursuant to Act 1780 of 2001); Hill v. State,
2010 Ark. 102 (per curiam) (dismissing appeal from order denying multiple requests for
issuance of a writ of habeas corpus pursuant to Arkansas Code Annotated section 16-112-
103(a) (Repl. 2006) and for scientific testing of evidence pursuant to Act 1780); Hill v. State,
2012 Ark. 204 (per curiam) (dismissing appeal from order denying motion to vacate judgment
under Act 1780); Hill v. State, 2012 Ark. 309 (per curiam) (denying appellant’s motion to
introduce newly discovered evidence).
                                    Cite as 2013 Ark. 413

in which he was incarcerated,2 a pleading entitled “Amended A.C.A. § 25-19-101, et seq.,

(Richard J. Gallagher); Amended Habeas Corpus A.C.A. § 16-112-103(a); Amended A.C.A.

§ 16-112-118(b)(1)(A)(B)(C)(D); Motion to Consolidate.” Appellant subsequently filed a

number of motions in the circuit court under the Arkansas Freedom of Information Act

(“FOIA”), as well as a pleading, filed October 2, 2012, entitled “Habeas; A.C.A. § 16-112-

103, § 16-112-109, § 16-112-113, § 16-112-118, § 16-112-122; Motion for A.C.A. § 12-12-

312 Order of the Court.”

       The circuit court denied appellant’s claims, and appellant timely lodged this appeal.3

Now before us is appellant’s motion to file a supplemental brief. Because it is clear that

appellant could not prevail on appeal even if the motion were granted, we dismiss the appeal,

and the motion is therefore moot. An appeal from an order that denied a petition for

postconviction relief, including an appeal from an order that denied a petition for writ of

habeas corpus, will not be permitted to go forward where it is clear that the appellant could

not prevail. Roberson v. State, 2013 Ark. 75 (per curiam). In appeals of postconviction

proceedings, we will not reverse a circuit court’s decision granting or denying postconviction

relief unless it is clearly erroneous. Pankau v. State, 2013 Ark. 162. A finding is clearly

erroneous when, although there is evidence to support it, the appellate court, after reviewing

       2
        As of the date of this opinion, appellant remains incarcerated in Jefferson County.
       3
        Following entry of the October 29, 2012 order denying appellant’s requests for relief,
appellant filed additional pleadings in the circuit court, including a FOIA request directed to
Richard Gallagher, the Custodian of Records for the Arkansas State Crime Laboratory, as well
as motions for default judgment, for reconsideration, for a more definite order, and for Hon.
Jodi Raines Dennis’s recusal from all proceedings related to appellant’s case. However, the
record does not reflect that appellant obtained rulings on these pleadings.

                                              2
                                     Cite as 2013 Ark. 413

the entire evidence, is left with the definite and firm conviction that a mistake has been

committed. Id.

       The petitions, filed August 31 and October 2, were treated as petitions for writ of

habeas corpus and denied on the grounds that appellant failed to allege the facial invalidity of

the judgment-and-commitment order or that the Grant County Circuit Court acted outside

of its jurisdiction. The circuit court further found that appellant failed to present any evidence

establishing probable cause that he was being illegally detained. We agree that appellant stated

no basis to support issuance of the writ.

       A writ of habeas corpus is only proper when a judgment of conviction is invalid on its

face or when a trial court lacked jurisdiction over the cause. Girley v. Hobbs, 2012 Ark. 447

(per curiam); Abernathy v. Norris, 2011 Ark. 335 (per curiam). The burden is on the petitioner

in a habeas-corpus petition to establish that the circuit court lacked jurisdiction or that the

commitment was invalid on its face; otherwise, there is no basis for a finding that a writ of

habeas corpus should issue. Young v. Norris, 365 Ark. 219, 226 S.W.3d 797 (2006) (per

curiam). Under our statute, a petitioner who does not allege his actual innocence and

proceed under Act 1780 of 2001 Acts of Arkansas must plead either the facial invalidity or the

lack of jurisdiction by the circuit court and must additionally make a showing by affidavit or

other evidence of probable cause to believe that he is illegally detained. Ark. Code Ann. §

16-112-103(a)(1); Murphy v. State, 2013 Ark. 155 (per curiam); Murry v. Hobbs, 2013 Ark. 64

(per curiam). Proceedings for the writ are not intended to require an extensive review of the

record of the trial proceedings, and the court’s inquiry into the validity of the judgment is


                                                3
                                      Cite as 2013 Ark. 413

limited to the face of the commitment order. Murphy, 2013 Ark. 155.

       In support of issuance of the writ, appellant raised allegations of prosecutorial and

police misconduct, ineffective assistance of counsel and denial of access to effective assistance

of counsel, due-process and equal-protection violations, sufficiency of the evidence to sustain

his conviction, and various trial errors. Such claims are not cognizable in a habeas proceeding

because they do not call into question the jurisdiction of the circuit court or the facial validity

of the judgment-and-commitment order. Murphy, 2013 Ark. 155 (ineffective-assistance-of-

counsel claims are not cognizable in a habeas proceeding); McHaney v. Hobbs, 2012 Ark. 361

(per curiam) (due-process allegations are not cognizable in a habeas proceeding); Craig v.

Hobbs, 2012 Ark. 218 (per curiam) (challenges to the sufficiency of the evidence and

admissibility of evidence are not cognizable in a habeas proceeding); Tryon v. Hobbs, 2011

Ark. 76 (per curiam) (due process and prosecutorial misconduct are matters of trial error and

are not cognizable in a habeas proceeding).

       Because appellant failed to show that the circuit court lacked jurisdiction or that the

commitment was invalid on its face, there was no basis for a finding that a writ of habeas

corpus should issue. See Friend v. Norris, 364 Ark. 315, 219 S.W.3d 123 (2005) (per curiam).

A habeas proceeding does not afford a prisoner an opportunity to retry his case. Tarkington

v. Norris, 2012 Ark. 147 (per curiam). Appellant’s allegations were, or should have been,

raised and argued at trial, on direct appeal, or in a timely petition for postconviction relief.

       Appellant also alleged actual innocence and asserted that results of fingerprint analyses

performed on the murder weapon and on the trunk of the vehicle in which the victim was


                                                4
                                    Cite as 2013 Ark. 413

placed would reveal his innocence. A petitioner asserting the right to be released on a writ

of habeas corpus on the ground of actual innocence must proceed under Act 1780 of 2001,

codified at Arkansas Code Annotated sections 16-112-201 to -208 (Repl. 2006), and the

petition must be filed in the court in which the conviction was entered. Appellant did not

invoke Act 1780 in his petition.

       In the remaining pleadings filed in the circuit court, appellant alleged that Richard

Gallagher, the Custodian of Records for the Arkansas State Crime Laboratory, failed to

comply with his FOIA requests, in which he requested copies of the results of the fingerprint

analyses performed on the murder weapon and on the trunk of the vehicle in which the

victim was placed. Appellant requested that the circuit court issue a subpoena and an order

requiring Gallagher to provide copies of the requested documents, issue an arrest warrant for

Gallagher, schedule a hearing on the matter, and issue an order requiring appellant’s presence

at the requested hearing.

       We have previously addressed appellant’s claims that he is entitled to copies of the

fingerprint analyses in Hill, 2012 Ark. 309. There, we explained that the FOIA does not

require a court to provide photocopying at public expense and that, to demonstrate

entitlement to photocopying at public expense, the burden is on the petitioner to establish

some compelling need for certain documentary evidence to support an allegation contained

in a timely postconviction petition. Id. (citing Avery v. State, 2009 Ark. 528 (per curiam)).

As was the case before, appellant has not demonstrated a compelling need for the requested

documents to be provided to him at public expense. We further note that appellant’s request


                                              5
                                   Cite as 2013 Ark. 413

for information was not denied. Rather, the exhibits appended to appellant’s pleadings

indicate that Gallagher deferred to the prosecuting attorney on the issue of access to the

requested documents, and the prosecuting attorney responded to appellant that, while he

could not guarantee that the requested information was included, the case file would be made

available for inspection and copying during normal business hours.

       Appeal dismissed; motion moot.




                                             6